Citation Nr: 1624893	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating for patellar chondromalacia of the right knee with degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.
 
2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.
 
3. Entitlement to service connection for a left hip disability, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.
 
4. Entitlement to service connection for a bilateral foot disability (including metatarsophalangeal synovitis), to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board. 

The Veteran's claim for service connection of his disabilities pertaining to his feet was certified to the Board as one issue, characterized as "entitlement to service connection for metatarsophalangeal synovitis of both feet, to include as secondary to service-connected disc protrusion of the lumbosacral spine and/or bilateral patellar chondromalacia of the knees."  When the Veteran brought his foot claim, he generically sought service connection for his feet, without reference to any specific condition.  See March 2008 Statement in Support of Claim (VA Form 21-4138).  The Veteran's primary foot complaints are that his feet are painful and stiff.  Pes planus was noted at the Veteran's enlistment examination, and the January 2009 VA examiner suggests that the Veteran's current foot disabilities may be related to his pes planus.  In VA Form 9, the Veteran also referenced his pes plano valgus alignment with flatfoot deformity and bunion deformity. 

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") "A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).  Accordingly, the Board has recharacterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  A bilateral hip disability did not have its clinical onset in service and is not otherwise related to active duty or secondary to service-connected disability; arthritis in either hip was not exhibited within the first post service year.

2.  Bilateral pes planus was a preexisting disability and was not aggravated during active military service.

3.  A bilateral foot disability, other than pes planus, did not have its clinical onset in service and is not otherwise related to active duty or secondary to service-connected disability; arthritis in either foot was not exhibited within the first post service year.

4.  The Veteran's right knee disability symptoms include knee pain and limitation of motion, with flexion greater than 60 degrees and extension to 0 degrees, even with consideration to functional impairment.  A preponderance of the evidence is against a finding of subluxation or instability of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability are not met. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a bilateral foot disability are not met. 
38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

For increased rating claims, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

An April 2008 VCAA notice letter satisfied VA's duty to notify for all of the claims adjudicated herein.  Id.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records (STRs), VA treatment records through November 2014 and various written statements by the Veteran are of record.  The Veteran was afforded appropriate VA orthopedic examinations in January 2009 and April 2015.  38 C.F.R. § 3.159(c)(4) (2015).  The VA examinations are adequate for rating purposes and for assessing the Veteran's current right knee disability because they were performed by medical professionals, were based on a review of the record, history and symptomatology from the Veteran, included a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board notes the concerns expressed by the Veteran in his March 2009 notice of disagreement (NOD) regarding the January 2009 VA examination.  He indicated the range of motion studies for the right knee and bilateral hips were inaccurate.  He recalled that he could not "flex" his right knees and did not have repetitive testing for either hip.  Review of the January 2009 VA examination report does not indicate any irregularity from the examiner recording clinical observations or generate evidence inconsistent with the additional clinical findings of record.  The Veteran was reexamined in April 2015 and the examination report is thorough and adequate for adjudication purposes as discussed above.  The Veteran's concerns are duly noted, but the Board finds that adequate VA examinations have been furnished.  

The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's February 2015 remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The RO obtained VA treatment records through November 2014 from the Dayton VA Medical Center (VAMC).  The Veteran was afforded an April 2015 VA orthopedic examination covering all his claimed disabilities with responsive clinical findings and medical opinions for the issues identified within the February 2015 remand.  The AOJ readjudicated the appeal with consideration to the newly generated evidence in the May 2015 supplemental statement of the case (SSOC).  

For these reasons, VA has fulfilled the duties to notify and assist the Veteran.  These issues are ready for appellate review.  

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and competent evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Arthritis is a chronic disease.  38 C.F.R. § 3.309(a).  There is no showing that arthritis of the hips or feet was manifest to a degree of 10 percent or more within the first post service year.  38 C.F.R. § 3.307(a)(3).  Hence, presumptive service connection for chronic disease is not helpful to the Veteran.  

Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran is noted to have asymptomatic, bilateral pes planus at his August 1986 enlistment examination.   

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although the Veteran is competent in certain situations to identify simple conditions, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Bilateral hip disability

Service treatment records (STRs) do not show any complaint or treatment for hip pain or a hip disorder.  The January 1988 separation examination reflects that the Veteran's spine, other musculoskeletal and lower extremities were clinically examined and deemed to be normal.  

In June 1997, the Veteran filed VA compensation claims for service connection for bilateral knee and back disabilities.  There was no mention of hip or foot disability.  

November 2003 VA treatment records show that the Veteran complained about left hip pain during an Urgent Clinic visit.  He also reported pain and stiffness in his shoulders and knees.  The clinician noted that the Veteran performed repetitious work.  Physical therapy was recommended, but the Veteran declined.  Clinical evaluation was notable for orthopedic pain complaints with poor response to treatment.  Another medication was prescribed and the Veteran was discharged to follow-up with primary care.  

In his March 2008 claim, the Veteran stated that his bilateral hip disability was secondary to his service-connected disabilities.  

VA first examined the Veteran in January 2009 for his bilateral hip disability.  He reported bilateral hip pain near his buttocks and iliac crest.  He denied any treatment, surgeries or injuries.  He stated that the pain began around 2000.  It was a constant, sharp pain exacerbated by activity.  He denied radiation.  Clinical evaluation showed normal alignment and no obvious deformity of limb length, discrepancies or scars.  He was not tender to palpation over his groin or greater trochanter, but had tenderness over the anterior aspect of his iliac crest.  The examiner remarked that the Veteran was "extremely jumpy" during the range of motion study.  He stated that the Veteran had a full range of hip motion, bilaterally.  However, it was limited by muscular contracture and resistant to motion.  X-ray report confirmed mild degenerative changes.  The examiner opined that the Veteran did not have a current hip diagnosis.  He attributed the pain to the service-connected back disability, rather than a separate hip disability.   

In his March 2009 notice of disagreement (NOD), the Veteran disputed the February 2009 VA examiner's determination that he did not have a hip disability.  He reported having pain and discomfort in both hips with the left being worse than the right.  

VA reexamined the hips in April 2015.  The examiner reviewed the claims folder and diagnosed degenerative arthritis for both hips.  He cited the January 2009 X-ray report.  The Veteran reported having bilateral hip pain since 1988, but did not seek medical care for it during service.  He currently had constant, mild bilateral hip pain.  He had flare-ups every two days that lasted a few hours.  Range-of-motion testing showed slightly diminished movement in both hips.  The examiner noted pain with weight-bearing and tenderness or pain to palpation for both hips.  He indicated that the clinical observations were medically consistent with the Veteran's reports about flare-ups.  The Veteran exhibited full muscle strength for both hips.  The examiner expressed a negative medical opinion for a causal relationship, to include aggravation, by the Veteran's service connected back or knee disabilities.  He cited the absence of any alteration in weight-bearing activities during clinical evaluation.  He opined that the arthritis changes were more likely age-related.  

The Veteran's primary contention is that his bilateral hip disability is secondary to his service connected back and bilateral knee disabilities.  See March 2008 claim.  The evidence confirms that the Veteran has degenerative arthritis in both hips.  The issue in dispute is a nexus to service or service-connected disability.  

Regarding direct service connection, the Veteran acknowledges that he did not receive medical treatment in service for any hip disorder.  See February 2009 and April 2015 VA examination reports.  He earned a parachute badge in service and general strenuous activity in service is conceded.  However, the evidence of nexus is limited to the Veteran's statement at the April 2015 VA examination that his hip pain began in 1988.  The Board does not find the report persuasive.  It is inconsistent with the additional evidence.  Caluza, 7 Vet. App. at 510-511 (VA adjudicators may properly consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  At the February 2009 VA examination, the Veteran dated the onset of bilateral hip pain to 2000.  He failed to identify hip pain as a problem in his 1997 application for VA compensation benefits for other orthopedic disabilities.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); 38 C.F.R. § 3.303(b).  These reports are probative evidence indicating that the Veteran's bilateral hip pain did not manifest until many years after service.  Id.; Caluza, 7 Vet. App. at 510-511.  They substantially outweigh the Veteran's isolated April 2015 assertion of hip pain beginning in 1988.  Id.; 38 C.F.R. § 3.303(b).  For the above stated reasons, a continuity of symptomatology for degenerative arthritis or a direct nexus to service is not shown.  Id.

The evidence regarding a secondary nexus to service-connected back and bilateral knee disabilities is limited to the Veteran's reports.  38 C.F.R. § 3.310.  Again, the Board finds the Veteran's secondary nexus reports to be outweighed by the additional evidence of record.  The Board considers the April 2015 VA medical opinion to be the most probative evidence concerning a secondary nexus.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).    

The VA examiner is qualified as a medical doctor.  She conducted a clinical evaluation and reviewed the entire record, including the Veteran's reports.  She provided a negative medical opinion concerning secondary service connection.  She explained that she did not find clinical evidence of weight bearing alterations and that the clinical findings of degenerative arthritis for both hips were likely due to age.  Given the examiner's expertise as a medical doctor, she is qualified to determine weight-bearing alteration is a sign of secondary causation and that the current X-ray suggests age as an alternative explanation for the reported bilateral hip pain.  For these reasons, the Board considers the April 2015 VA medical opinion to be highly probative evidence weighing against a nexus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).

For the above stated reasons, the record does not include persuasive evidence of a nexus to service-connected back or bilateral knee disabilities or military service for a bilateral hip disability, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against these claims, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for a bilateral hip disability must be denied.

(ii) Bilateral foot disability

In August 1986, the Veteran underwent a physical examination for entrance into service.  For his feet, the examiner noted a clinical abnormality.  He described it as pes planus, mild and asymptomatic.  The Veteran was deemed qualified for entrance into service.  On a contemporaneous report of medical history, the Veteran denied having foot trouble.  In January 1988, the Veteran had a physical examination for separation.  The examiner clinically examined the Veteran feet and reported that they were normal.  On a contemporaneous report of medical history, the Veteran again denied having foot trouble.  

Service department records confirm that the Veteran earned a parachute badge.  

In June 1997, the Veteran filed VA compensation claims for service connection for bilateral knee and back disabilities.  

In his March 2008 claim, the Veteran stated that he had a bilateral foot disability secondary to service-connected knee disability.  

In January 2009, the Veteran was afforded a VA podiatry examination with review of the claims folder.  He reported being unsteady on his feet, but denied any falls.  He could not walk further than two blocks.  He could not sit longer than approximately 45 minutes and stand longer than approximately 15 minutes due to back and knee pain.  He was fully independent in activities of daily living.  His main podiatry complaint was pain and stiffness in both feet.  During childhood, he described himself "pigeon-toed" and recalled wearing corrective shoes.  He stated that he had "always" had flatfeet.  Currently, he had pain in medial midfoot, first metatarsophalangeal with occasional pain in the secondary and third metatarsophalangeal.  It lasted one to two days and occurred about three to four times per week.  He rated the pain severity as 8/10.  It was exacerbated by stepping on objects without shoes, prolonged standing and quick motion.  It was relieved by rest.  He denied flare-ups.  Clinical evaluation showed pes plano valgus alignment.  There was no tenderness to palpation on medial or lateral malleoli.  No tenderness to Achilles tendon or plantar fascia.  Some pain was noted around the medial midfoot.  First and second metatarsophalangeals were tender to palpation.  The third metatarsophalangeal was notable for painful motion.  He had decreased motion for first metatarsophalangeal, bilaterally.  X-rays showed osteoarthritis changes in both feet.  Mild flatfoot and bunion deformities were additionally noted.  The examiner diagnosed metatarsophalangeal synovitis of both feet in the first, second and third metatarsophalangeal joints.  He expressed a negative medical opinion.  He stated that the Veteran had preexisting foot problems prior to entrance into service.  He believed the pes planus diagnosis at entrance was common and that it was not caused or exacerbated by his service connected conditions.  He cited his review of the claims folder, physical examination and X-ray report.  

In his March 2009 NOD, the Veteran asserted that bilateral metatarsophalangeal synovitis was related to service-connected back and knee disabilities.  He also contended that his mild flatfoot deformity was exacerbated by jump school and hard landings.  

In April 2015, VA reexamined the Veteran for his bilateral foot disability.  The examiner reviewed the claims folder and diagnosed flat feet with an onset in 1986, hallux valgus with an onset in 2009 and degenerative arthritis with an onset in 2009.  The Veteran reported having pes planus at entrance into service and began to notice bilateral foot pain in 1987.  However, he did not have treatment for foot pain in service.  His bilateral foot pain was constant and worse with walking.  He denied any injection or surgical treatment.  He did not wear orthopedic inserts.  He described flare-ups from walking and standing.  They occurred a few times per week.  For flatfoot evaluation, the Veteran endorsed bilateral foot pain upon use.  He had pain with manipulation of the feet.  However, he did not have swelling upon use and characteristic callouses.  He had decreased longitudinal arch height upon weight bearing.  He did not have marked deformity in either foot.  His weight-bearing line did not fall over or was not medial to the great toe.  He did not have inward bowing of the Achilles tendon.  The examiner found hallux valgus in both feet and assessed their severity as mild or moderate.  She noted bilateral foot pain, but declined to find functional loss due to the Veteran's ability to ambulate.  She reviewed the January 2009 X-ray report.  She expressed a negative medical opinion.  She cited STRs revealing an absence of treatment and normal findings for the feet at separation.  She expressed a negative medical opinion regarding secondary service connection.  She cited no evidence of alteration in weight bearing or any treatment for foot condition suggesting aggravation or chronicity.  For degenerative arthritis and hallux valgus deformity, the examiner had a negative opinion for secondary service connection.  She cited no alteration in weight bearing.  Since the disorders were bilateral and symmetric, she believed they were more likely age-related.  She expressed a negative medical opinion concerning direct service connection.  She cited the absence of treatment in service and the conditions being compatible with age related changes.  

The Veteran contends that service connection for a bilateral foot disorder is warranted.  As explained below, the evidence preponderates against a finding that preexisting flatfeet were aggravated by service or service-connected disabilities.  It also preponderates against a nexus to service or service-connected disabilities for the additionally diagnosed podiatry disorders.   

For flatfeet, this disability was noted at entrance into service.  The presumption of soundness is rebutted.  38 C.F.R. § 3.304(b).  The issue is whether the Veteran had an aggravation of preexisting flatfeet during active service.  38 C.F.R. § 3.306.  STRs are silent for any podiatry disorder.  The Veteran acknowledges not seeking medical treatment for pes planus in service.  Thus, the evidence does not show that an increase in disability occurred during service, and the presumption of aggravation does not attach.  38 C.F.R. § 3.306(b).  

The Veteran references parachute landings as causing his current foot disabilities and recalls having bilateral foot pain in 1987 at the April 2015 VA examination.
See March 2009 NOD.  These reports conflict with his January 1988 Report of Medical History where he denied having foot trouble, and the normal findings upon contemporaneous clinical evaluation.  AZ, 731 F.3d at 1315-16.  While the April 2015 report may be accurate for intermittent or temporary foot pain in service, it is not persuasive to show chronic pain beginning in service or permanent aggravation for preexisting flatfeet.  Any chronic foot pain or for flatfeet, permanent in-service aggravation, would be expected to appear in the Veteran's self report or clinical evaluation at separation or even in the 1997 compensation claim for various other orthopedic disabilities.  Id.  He directly denied having any "foot trouble" as part of his January 1988 Medical History.  The Board considers this report to strongly weigh against any assertion that pes planus was aggravated or another chronic foot disorder was manifest during active service, despite his current assertions to the contrary.  Id.; Caluza, 7 Vet. App. at 510-511.  The Board finds that a continuity of symptomatology for bilateral osteoarthritis of the feet or bilateral hallux valgus is not demonstrated.  38 C.F.R. § 3.303(b).  A permanent aggravation of bilateral flatfeet is not shown.  38 C.F.R. § 3.306. 

The evidence preponderates against a secondary nexus of service-connected back and bilateral knee disabilities causing an aggravation of post-service flatfeet or any additional post-service foot disability.  38 C.F.R. § 3.310.  The Board finds the Veteran's secondary nexus reports to be outweighed by the additional evidence of record.  The Board considers the April 2015 VA medical opinion to be the most probative evidence concerning a secondary nexus as explained below.  King, 700 F.3d 1339, 1345.    

The VA examiner is qualified as a medical doctor.  She conducted a clinical evaluation and reviewed the entire record, including the Veteran's reports.  In response to the question  whether foot disability was caused or aggravated by service-connected disability, it was indicated that they were not related.  Employing the same reasoning as to why she did not find a secondary nexus for the bilateral hip disability, she cited an absence of clinical evidence of weight bearing alterations or other medical treatment suggesting aggravation or chronicity of symptoms.  While the examiner may not rely solely on the absence of medical records to reject the Veteran's reports, her comments indicate that she based her conclusion upon both absences of medical treatment and contemporaneous clinical findings.  Buchanan, 451 F.3d at 1337; AZ, 731 F.3d at 1315-16.  Notably, there are multiple primary care records available and they do not reference ongoing podiatry symptoms.  Id.  The Board considers the April 2015 VA medical opinion to be highly probative evidence weighing against a nexus for secondary service connection for pes planus and the additionally diagnosed foot disorders.  Nieves-Rodriguez, 22 Vet. App. at 304 (2008); Acevedo, 25 Vet. App. at 29; Monzingo, 26 Vet. App. at 106.

For the above stated reasons, the record does not include persuasive evidence of a nexus to service-connected back or bilateral knee disabilities or military service for any foot disability, to include preexisting flatfeet, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for a bilateral foot disability must be denied.

Increased rating - Laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is currently service-connected for patellofemoral syndrome, right knee with arthritis rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  DC 5010 covers traumatic arthritis and directs that it be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5003 and 5010.     Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved, with a minimal 10 percent rating for a joint affected by noncompensable limitation of motion.  See 38 C.F.R. § 4.71, DC 5003.  

Additional DCs for consideration include DC 5257 for knee subluxation or instability.  Id.  DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Factual background

In his April 2008 claim, the Veteran reported that his service-connected right knee disability had increased in severity.  

May 2008 VA primary care records reflect that the Veteran had intermittent medical treatment.  He last sought medical attention in 2006 for back and bilateral knee pain.  The clinician noted a history of osteomalacia of the bilateral knees.  Clinical evaluation was unremarkable.  The clinician continued the osteomalacia, bilateral knees assessment.  A trial of Naproxen was given and he was instructed to return to the primary care clinic in a month.  

In January 2009, the Veteran was afforded a VA orthopedic examination with review of the claims folder.  The examiner noted that the Veteran occasionally used knee braces.  He described himself as unsteady on his feet, but denied any history for falls.  He denied any subluxation or dislocation.  He stated that he was limited to walking to approximately two blocks, sitting for 45 minutes, and standing for approximately 15 minutes due to back and knee pain.  He continued to be independent in all activities of daily living.  He denied any recreational activities, noting he could no longer shoot pool.  He reported being a student.  For his knees, his main complaints were pain, stiffness and weakness.  He denied any knee surgery, but reported using braces.  He described his knee pain as achy and throbbing pain lasting all day, especially in rainy weather.  It was 8/10 severity.  It was aggravated by standing, steps, and pivoting-type motion.  It was relieved by medication and elevation.  He denied flare-ups.  Clinical evaluation showed normal alignment of the knees.  There was no deformity pertaining to limb length, discrepancies or scars.  Tenderness to palpation was found along the patellar tendon.  No medial or lateral joint line tenderness was found.  No effusion was observed.  The examiner noted a history for Osgood-Schlatter and enlarged tibial tubercle bilaterally.  Range of motion for the right knee was listed as 0/0/130.  Pain was noted with hyperextension and flexion, as well as muscular resistance.  The examiner commented that the Veteran was "jumpy" throughout the examination.  He indicated the hesitancy during range of motion studies was due to voluntary muscle contracture rather than muscle spasm.  Right knee was stable to varus and valgus stress at 0 and 30 degrees flexion.  Anterior and posterior drawers and Lachman tests were negative.  He had a mildly positive McMurray's test.  He was unable to stand on one limb.  Crepitus was not found.  X-ray report showed a normal study.  The examiner diagnosed chondromalacia of the right knee.  

In his March 2009 NOD, the Veteran stated that he could not perform right knee flexion motion during the VA examination.  He indicated that the examiner inaccurately estimated his motion.  He stated that his right knee "lock up" about three to four times per month.  He was scheduled to receive new knee braces.  

May 2013 VA primary care records reflect that the Veteran continued to have orthopedic pain, including right knee pain.  However, he denied any new symptoms.  The clinician ordered X-rays to document interval changes.  As relevant, the May 2013 VA X-ray report for the right knee shows that early osteoarthritic changes were found.  

VA reexamined the Veteran for his right knee disability in April 2015.  The examiner diagnosed degenerative arthritis and chondromalacia patella.  Currently, the Veteran had intermittent right knee pain that was worse with activity, walking or stair-climbing.  He denied surgery.  He occasionally wore a right knee brace.  He also reported locking and buckling on occasion.  He described weekly flare-ups of pain lasting a few minutes.  Clinical evaluation showed right knee flexion to 130 degrees and extension to 0 degrees.  The examiner noted pain, but reported that it did not result in functional loss.  There was pain with weight bearing and tenderness upon palpation.  The Veteran was able to perform repetitive motion without additional motion loss.  The examiner declined to assess functional impairment due to absence of current flare-up.  She commented that the Veteran's descriptions of flare-ups were medically consistent.  The Veteran exhibited full muscle strength in his right knee.  He did not have muscle atrophy.  Joint stability testing was notable for a history of slight lateral instability.  However, clinical stability testing was negative for anterior, posterior, medial and lateral instability.  The examiner stated that the Veteran did not have a meniscus condition, nor did not have any surgical history.  The examiner reviewed the May 2013 X-ray report confirming early osteoarthritic changes.  She commented that the right knee disability would not pose occupational impairment.  She noted that the Veteran was unemployed, but had enrolled in vocational rehabilitation and was also a part time student.  

Analysis

The Board finds that an increased or additional rating for the right knee disability is not warranted as explained below.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5257, 5258, 5259, 5260, 5261.  In analyzing the claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  Caluza, 7 Vet. App. at 506; Cartwright, 2 Vet. App. at 25; see also King, 700 F.3d 1339.

The evidence does not show that the Veteran met the criteria for a compensable rating for limitation of motion, even when considering functional impairment.  Here, the clinical evaluations show that the Veteran repeatedly exhibited movement in both right knee flexion and extension planes that were greater than contemplated by the compensable rating criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261; (VA examination reports from January 2009 and April 2015).  Functional impairment has generally been described as pain, stiffness, weakness and interference with sitting, standing, and weight-bearing.  See January 2009 and April 2015 VA examination reports.  However, the April 2015 examiner reported that it did not result in additional motion loss.  Id.   

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain in reaching such a determination.  DeLuca, 8 Vet. App. at 206 -07.  An increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  While acknowledging the Veteran's complaints about pain and precipitating activity for right knee pain, the probative clinical findings demonstrate a greater range of motion than contemplated by the schedular 10 percent rating criteria for limitation of knee flexion or extension.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  On examinations in January 2009 and April 2015, the examiners have generally identified pain in addition to weakness, stiffness and weakness as the functional impairments.  However, the noted functional impairments have not caused additional motion loss.  Consequently, the Board declines to assign a rating in excess of 10 percent for flexion or extension motion of the right knee based upon the Veteran's reports of generalized increased knee pain during flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.

A separate rating for instability is not warranted under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  The Veteran has given multiple subjective reports about his right knee "locking" or similar statements indicating right knee instability or subluxation.  (March 2009 NOD; April 2015 VA examination report).  The Veteran is competent to report such symptoms.  However, the Board does not find his reports convincing as they are not consistent with the clinical findings of record.  The presence of instability and subluxation can be detected on objective testing, such as joint stability tests.  Both the January 2009 and April 2015 VA clinical evaluations include negative results from multiple, specific tests for knee instability pathology.  VA treatment records do not otherwise suggest any clinically verifiable findings for right knee instability.  The Board finds the clinical evidence above highly persuasive to weigh against finding slight knee instability or subluxation due to its objective nature and the medical expertise of the persons creating the reports.  Caluza, 7 Vet. App. at 510-511.  They weigh against finding slight knee instability or subluxation.  For these reasons, a separate rating for right knee instability or subluxation is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

A separate rating is not warranted under DCs 5258 or 5259 in this particular case.  Though the Veteran complained of locking in 2009, examinations, including the 2015 VA examination, have not revealed meniscal disability.  Limitation of motion is a relevant consideration under DC 5259, and the provisions of §§ 4.40 and 4.45 must be considered when it is being evaluated.  See VAOPGCPREC 9-98, p.5.  As the symptomatology (pain and limitation of motion) overlap with DC 5010, separate evaluations are not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for the condition is duplicative of or overlapping with the symptomatology of the other condition).  The evidence does not indicate that the Veteran has any residual symptoms attributable to any right knee meniscal disorder.  

For the reasons stated above, the preponderance of the evidence weighs against an increased rating or separate compensable rating for the Veteran's service-connected right knee disability.  The doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5003, 5024, 5257, 5260, 5261 (2015).

Extraschedular considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms generally include pain and slightly reduced motion.  The evidence does not show extraordinary symptoms. Consequently, the degree of disability exhibited is contemplated by the rating schedule, and the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's occupational status during the appeals period is unclear.  He has been unemployed, enrolled in vocational rehabilitation and also in school.  He has not made any additional assertions that he is unemployed due to service-connected disabilities.  The April 2015 VA examiner indicated that the occupational impairment from the service-connected bilateral knee disability would not pose occupational impairment.  With the limited information, additional action for an individual unemployability claim is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    


ORDER

A rating in excess of 10 percent for service-connected patellar chondromalacia with degenerative arthritis of the right knee is denied. 

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.  

Service connection for a bilateral foot disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


